DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear whether “the at least one secondary conduit plane preferably extends substantially perpendicular to the primary conduit direction” is optional or not and as such renders the claim indefinite.
Regarding claim 4, it is unclear whether the secondary conduit “is preferably fastened to the conduit block” is optional or not and as such renders the claim indefinite.
Regarding claim 5, it is unclear whether the secondary conduit “is preferably produced at least partially by an additive manufacturing process” is optional or not and as such renders the claim indefinite.
Regarding claim 6, it is unclear whether “wherein the conduit block preferably terminates flush with the inlet openings” is optional or not and as such renders the claim indefinite.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 4,776,989).
	Regarding claim 1, Harper discloses a fluid-conducting device having a primary conduit (102); at least one secondary conduit (104), which extends at least partial in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit (104) opens into the primary conduit (102) in order to allow the secondary fluid to flow into the primary conduit (102) via the secondary conduit (104); and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduit (102), and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element (see figure 7 and column 4, lines 35-41).
	Harper et al. fails to disclose a fluid-conducting device having: a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid; at least one secondary conduit, which extends at least partially in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit opens into at least one of the primary conduits in order to allow the secondary fluid to flow into the at least one primary conduit via the secondary conduit; and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the multiple primary conduits extend parallel to one another exclusively in a primary conduit direction, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduits in the conduit block, and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid resulting in a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multiple primary conduits extend parallel to one another exclusively in a primary conduit direction, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 2, Harper et al. discloses a fluid-conducting device wherein the at least one secondary conduit (104) is arranged so as to extend substantially in at least one secondary conduit plane, wherein the at least one secondary conduit plane preferably extends substantially perpendicular to the primary conduit direction (see figure 7 and column 4, lines 35-41), since the secondary conduits (104) extend perpendicular to the primary conduit (102).
Harper et al. fails to disclose a fluid-conducting device wherein the multiple primary conduits extend substantially parallel to one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid resulting in a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multiple primary conduits extend substantially parallel to one another, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 3, Harper et al. discloses a fluid-conducting device wherein the fluid-conducting device has multiple secondary conduits (104), and/or wherein the at least one secondary conduit is formed at least partially within the conduit block (see figure 7 and column 4, lines 35-41).
Harper et al. fails a fluid-conducting device wherein the at least one secondary conduit is formed at least partially within the conduit block.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid resulting in a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid; and wherein the at least one secondary conduit is formed at least partially within the conduit block, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
Regarding claim 7, Harper et al. fails to disclose a fluid-conducting device wherein the fluid-conducting device is formed integrally.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid-conducting device is formed integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves routine skill in the art (see MPEP 2144.04 (V-A)).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 4,776,989) as applied to claim 1 above, and further in view of Kearney (US 2004/0213084).
Regarding claim 4, Harper et al. fails to discloses a fluid-conducting device wherein the at least one secondary conduit is formed at least partially as a secondary conduit structure, and wherein the secondary conduit structure is formed at least partially outside the conduit block and is preferably fastened to the conduit block.
Kearney discloses a fluid-conducting device having primary and secondary conduit (merging channels (8) and channels (9)) forming a conduit block, wherein the at least one secondary conduit (8) is formed at least partially as a secondary conduit structure (input flow channels (1) and (2)), and wherein the secondary conduit structure (1, 2) is formed at least partially outside the conduit block and is preferably fastened to the conduit block (see figures 1-8 and paragraphs 0038-0050).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harper et al. with the teachings of Kearney resulting in a fluid-conducting device wherein the at least one secondary conduit is formed at least partially as a secondary conduit structure, and wherein the secondary conduit structure is formed at least partially outside the conduit block and is preferably fastened to the conduit block in order to feed a fluid to the fluid-conducting device.
Regarding claim 5, the combined teachings of Harper et al. and Kearney disclose a fluid-conducting device, wherein the secondary conduit structure is formed integrally with the conduit block and/or is preferably produced at least partially by an additive manufacturing process, since Kearney discloses a fluid-conducting device, wherein the secondary conduit structure (1, 2) is formed integrally with the conduit block and/or is preferably produced at least partially by an additive manufacturing process (see figures 1-8 and paragraphs 0038-0050).
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altunkaya et al. (EP 3062055 A1) in view of Harper et al. (US 4,776,989).
Regarding claim 9, Altunkaya et al. discloses a tube plate (3) for a heat exchanger (1), wherein the tube plate has a fluid-conducting device (channel devices, 2) (see Abstract and figures 1-2).
Altunkaya et al. fails to disclose a fluid-conducting device (10) as claimed in claim 1, and wherein the tube plate is designed such that tubings are connectable to the primary conduits.
Harper discloses a fluid-conducting device having a primary conduit (102); at least one secondary conduit (104), which extends at least partial in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit (104) opens into the primary conduit (102) in order to allow the secondary fluid to flow into the primary conduit (102) via the secondary conduit (104); and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduit (102), and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element (see figure 7 and column 4, lines 35-41).
	Harper et al. fails to disclose a  fluid-conducting device having: a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid; at least one secondary conduit, which extends at least partially in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit opens into at least one of the primary conduits in order to allow the secondary fluid to flow into the at least one primary conduit via the secondary conduit; and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the multiple primary conduits extend parallel to one another exclusively in a primary conduit direction, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduits in the conduit block, and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Altunkaya et al. with the teachings of Harper et al. resulting in a fluid-conducting device having a primary conduit; at least one secondary conduit, which extends at least partial in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit opens into the primary conduit in order to allow the secondary fluid to flow into the primary conduit via the secondary conduit; and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduit, and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element for improved heat exchanger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid resulting in a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multiple primary conduits extend parallel to one another exclusively in a primary conduit direction, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 11, Altunkaya et al. discloses a static mixer (heat exchanger, 1), having a fluid-conducting device (channel devices, 2) (see Abstract and figures 1-2).
Altunkaya et al. fails to disclose a static mixer having a fluid-conducting device as claimed in claim 1, wherein at least one tubing element is connected to the primary conduits so as to extend in the primary conduit direction.
Harper discloses a fluid-conducting device having a primary conduit (102); at least one secondary conduit (104), which extends at least partial in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit (104) opens into the primary conduit (102) in order to allow the secondary fluid to flow into the primary conduit (102) via the secondary conduit (104); and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduit (102), and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element; and wherein at least one tubing element is connected to the primary conduit so as to extend in the primary conduit direction (see figure 7 and column 4, lines 35-41).
	Harper et al. fails to disclose a  fluid-conducting device having: a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid; at least one secondary conduit, which extends at least partially in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit opens into at least one of the primary conduits in order to allow the secondary fluid to flow into the at least one primary conduit via the secondary conduit; and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the multiple primary conduits extend parallel to one another exclusively in a primary conduit direction, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduits in the conduit block, and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element; and wherein at least one tubing element is connected to the primary conduits so as to extend in the primary conduit direction.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Altunkaya et al. with the teachings of Harper et al. resulting in a fluid-conducting device having a primary conduit; at least one secondary conduit, which extends at least partial in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit opens into the primary conduit in order to allow the secondary fluid to flow into the primary conduit via the secondary conduit; and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduit, and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element; and wherein at least one tubing element is connected to the primary conduit so as to extend in the primary conduit direction for improved heat exchanger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid resulting in a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid; and wherein at least one tubing element is connected to the primary conduits so as to extend in the primary conduit direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multiple primary conduits extend parallel to one another exclusively in a primary conduit direction, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Harper et al. fails to disclose or suggest a fluid-conducting device, wherein the at least one secondary conduit opens into a plurality of primary conduits of the multiple primary conduits.
Regarding claim 10, Altunkaya et al. discloses a tube reactor (heat exchanger, 1) having a fluid-conducting device (channel devices, 2) (see Abstract).
Harper discloses a fluid-conducting device having a primary conduit (102); at least one secondary conduit (104), which extends at least partial in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit (104) opens into the primary conduit (102) in order to allow the secondary fluid to flow into the primary conduit (102) via the secondary conduit (104); and wherein the fluid-conducting device is formed at least partially by an additive manufacturing process, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduit (102), and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element (see figure 7 and column 4, lines 35-41).
The prior art references fail to disclose or suggest that at least one reactor tube is connected to the primary conduits so as to extend in the primary conduit direction.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 12-15 are allowed.
The closest prior art reference is Rambo et al. (US 2016/0281532).
Regarding claim 12, Rambo et al. disclose a heat exchanger (40) that includes a plurality of heat exchanger pipes (48) with inlets (44, 44’) and outlets (46), and legs (50) (see figures 2-8 and paragraphs 0041-0058) and all or part of the heat exchanger may be part of a single unitary, one-piece, or monolithic component, and may be manufactured using a manufacturing process which involves layer-by-layer construction or additive fabrication (as opposed to material removal as with conventional machining processes) (see paragraph 0063).
Rambo fails to disclose or suggest a method for mixing a secondary fluid into a primary fluid, comprising the steps of: providing a fluid-conducting device produced at least partially by an additive manufacturing process and having: a conduit block, within which there are formed multiple primary conduits which extend in a primary conduit direction and which are designed to conduct a primary fluid; at least one secondary conduit, which extends at least partially in a secondary conduit direction extending at least partially perpendicular to the primary conduit direction and which is designed to conduct a secondary fluid; wherein the at least one secondary conduit opens into at least one of the primary conduits in order to allow the secondary fluid to flow into the at least one primary conduit via the secondary conduit; and wherein the multiple primary conduits extend parallel to one another exclusively in a primary conduit direction, wherein the fluid-conducting device is configured such that it can be arranged between two tubing elements and can be fastened thereto such that a primary fluid stream through the first tubing element in the primary conduit direction passes to the fluid-conducting device such that the primary fluid stream is able to penetrate into the primary conduits in the conduit block, and such that a fluid flowing out of the fluid-conducting device in the primary conduit direction is able to flow out of the fluid-conducting device into the second tubing element; feeding the primary fluid into the primary conduits such that the primary fluid flows through the primary conduits; feeding the secondary fluid into the primary conduits via the at least one secondary conduit such that mixing of the secondary fluid with the primary fluid is realized in the primary conduits.
	Claims 13-15 depend on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774